                                           Case 5:18-cv-07490-BLF Document 74 Filed 04/24/20 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     MUHAMMAD KHAN,                                     Case No. 18-cv-07490-BLF
                                   8                    Plaintiff,
                                                                                            ORDER DENYING PLAINTIFF’S
                                   9              v.                                        MOTION FOR LEAVE TO FILE
                                                                                            MOTION FOR RECONSIDERATION;
                                  10     SAP LABS, LLC,                                     AND DENYING DEFENDANT’S
                                                                                            REQUEST FOR REVOCATION OF
                                  11                    Defendant.                          PREVIOUSLY GRANTED EXTENSION
                                                                                            OF PLAINTIFF’S DEADLINE TO
                                  12                                                        OPPOSE MOTION TO DISMISS
Northern District of California
 United States District Court




                                  13                                                        [Re: ECF 72, 73]
                                  14

                                  15          Plaintiff’s Motion for Leave to File a Motion for Reconsideration (ECF 72) is DENIED.
                                  16   Plaintiff has failed to show reasonable diligence in bringing the motion, and he has failed to
                                  17   demonstrate the existence of a material difference in law or fact, the existence of new law or fact,
                                  18   or a manifest failure of the Court to consider law or fact presented to the Court before it issued the
                                  19   order of which reconsideration is sought. See Civ. L.R. 7-9(b).
                                  20          Defendant’s request (ECF 73) that the Court revoke a previously granted extension of
                                  21   Plaintiff’s deadline to oppose Defendant’s pending motion to dismiss is DENIED.
                                  22          IT IS SO ORDERED.
                                  23

                                  24   Dated: April 24, 2020
                                  25                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  26                                                    United States District Judge
                                  27

                                  28
